DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 20 August 2021.
Claims 1, 4, 5 and 7-9 are still pending; Claims 2, 3 and 6 have been cancelled; Claims 1, 4, 5 and 7-9 have been amended; Claims 10-23 have been added as new.
Arguments directed to the rejection of the previous claim set have been received and acknowledged below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 10 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmeichel (US 10,189,340).
Regarding Claims 1, 10 and 20, Schmeichel discloses a truck bed cover comprised of a mounting frame 20a, 20b attachable to a truck bed; foldable sections 38a, 38b, 38c; elastic members (see Figs. 5A-5C) connecting the sections; and pairs of left and right latch mechanisms 52 (see Fig. 4B) attached proximal to left and right sides of the cover near the elastic members, the latch mechanisms including locks engaging the mounting frame to retain the sections against the mounting frame, the pair of operating mechanisms including a handle 54a-e (see Fig. 3B) to disengage the locks in each pair, and connected to couple the release of one of the latch mechanisms in each pair with an opposite one of the latch mechanisms in the same pair.

Claim(s) 1, 4, 11, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dylewski (US 10,046,632).
Regarding Claim 1, Dylewski discloses a truck bed cover comprised of a mounting frame 109, 110 attachable to a truck bed; foldable sections 12, 14, 16; elastic members 26 connecting the sections; and pairs of left and right latch mechanisms 38, 40 (see Fig. 12) attached proximal to left and right sides of the cover near the elastic members, the latch mechanisms including locks 46, 48 engaging the mounting frame to retain the sections against the mounting frame, the pair of operating mechanisms including a handle 42, 44 to disengage the locks in each pair, and connected to couple the release of one of the latch 
Regarding Claims 4 and 21, Dylewski discloses left and right couplings 56, a connector 50 between the couplings (see Fig. 12),locks 46, 48 are connected to the couplings, and a handle 42, 44 to draw the locks together and open both left and right sides of the operating mechanism.
Regarding Claim 11, each of the operating mechanisms includes an inner sliding member 56, an outer sliding member 42, 44, the inner member is connected by a connector 50 to each operating mechanism and the outer is connected to the locks 46, 48.
Regarding Claim 20, the operating mechanisms are proximal the elastic members 26.

Allowable Subject Matter
Claims 8 and 9 are allowed.

Claims 5, 7, 12-19, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive. 
Applicant’s sole argument is that the primary reference of Schmeichel does not include a handle, so the amendment overcomes the prior art. As pointed out in the rejection above, each locking mechanism of Schmeichel is connected to its counterpart via a cable which acts as a grab handle to allow opposite latches to be undone simultaneously.  Therefore, Schmeichel discloses a handle in the broad sense of the term.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON S DANIELS/Primary Examiner, Art Unit 3612